                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION


KEITH STUTES, ET AL                                  :       CIVIL ACTION NO. 18-00691


VERSUS                                               :       JUDGE SUMMERHAYS


GULFPORT ENERGY CORP., ET AL                         :       MAGISTRATE JUDGE KAY


                                        MEMORANDUM ORDER


        On September 26, 2019 the court issued Reasons for Decision and an Order granting the

Motion to Remand filed by the Parish of Cameron and the Joint Motion to Remand filed by the

Louisiana Attorney General and the Louisiana Department of Natural Resources, Office of Coastal

Management in the case of Cameron Parish v. Auster, Civil Action No. 18-cv-677 (U.S. Dist. Ct.

W.D. La.), Docs. 147, 148. The court also issued remand orders, in accordance with that ruling,

in the other eleven related cases pending before the court.1

        Following the remand orders issued in the eleven related cases, several defendants filed, in

each case, a Motion to Reconsider and Vacatur or, in the Alternative, Stay of Remand Order

Pending Appeal. On October 1, 2019 the court issued a Ruling granting defendants' Motion for




1
 Cameron Parish v. Ballard, Civil Action No. 18-cv-678 (U.S. Dist. Ct. W.D. La.), Doc. 80; Cameron Parish v.
Brammer, Civil Action No. 18-cv-679 (U.S. Dist. Ct. W.D. La.), Doc. 76; Cameron Parish v. Burlington, Civil Action
No. 18-cv-682 (U.S. Dist. Ct. W.D. La.), Doc. 88; Cameron Parish v. Alpine, Civil Action No. 18-cv-684 (U.S. Dist.
Ct. W.D. La.), Doc. 107; Cameron Parish v. Bay Coquille, Civil Action No. 18-cv-685 (U.S. Dist. Ct. W.D. La.), Doc.
65; Cameron Parish v. Atlantic Richfield, Civil Action No. 18-cv-686 (U.S. Dist. Ct. W.D. La.), Doc. 62; Cameron
Parish v. BP America, Civil Action No. 18-cv-687 (U.S. Dist. Ct. W.D. La.), Doc. 58; Cameron Parish v. Apache,
Civil Action No. 18-cv-688 (U.S. Dist. Ct. W.D. La.), Doc. 87; Cameron Parish v. Anadarko, Civil Action No. 18-
cv-689 (U.S. Dist. Ct. W.D. La.), Doc. 103; Cameron Parish v. BEPCO, L.P., Civil Action No. 18-cv-690 (U.S. Dist.
Ct. W.D. La.), Doc. 131; Stutes v. Gulfport, Civil Action No. 18-cv-691 (U.S. Dist. Ct. W.D. La.), Doc. 84.
Reconsideration in each of the eleven related cases.2 The ruling vacated the remand order and

allowed the parties in the eleven related cases to "raise any issues which may exist which were not

addressed in the Court's Reasons for Decision in Auster." See, e.g. Cameron v. Ballard, No. 18-

678 (U.S. Dist. Ct. W.D. La.), doc. 82.          The court referred the pending motions to remand in the

eleven related cases to the undersigned for issuance of a report and recommendation.

         Considering the above,

         IT IS ORDERED that the Stay issued on August 29, 2018 [doc. 68] is hereby lifted and the

parties are to file briefs as set forth below:

         (1)      The parties may brief any factual or legal issues, if any should exist, in this
                  case which would cause the court to treat the Motions to Remand pending
                  herein any differently than the court has treated the motions in the Auster
                  case. Factual and legal issues alleged in Auster are not to be repeated
                  and/or reargued. The court seeks only information that would cause a
                  result that would be different in this case than the result reached in Auster;

         (2)      Movers are allowed to jointly file one (1) brief not to exceed twenty-five
                  (25) pages on or before October 29, 2019;

         (3)      Defendants are allowed to jointly file one (1) response brief not to exceed
                  twenty-five (25) pages on or before November 8, 2019.

         (4)      A reply brief not to exceed ten (10) pages may be filed on or before
                  November 15, 2019.

Following the submission of briefs the court will issue a report and recommendation in due course.

         THUS DONE AND SIGNED in Chambers this 15th day of October, 2019.




2
 In granting the motions the court noted that an August 29, 2018 Order issued by the undersigned in the eleven related
cases provided that "briefing on motions to remand in this case is STAYED while briefing goes forward at this time
only in the lowest numbered case, Cameron Parish v. Auster, Dkt. No. 18-677. Deadlines for further briefing in this
matter shall be set at a later date following final resolution of the pending motions to remand in Auster." Doc. 68.
